Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chirstopher Humphrey on 9/10/2021.
The application has been amended as follows: 
Claim 117. (Currently Amended) A smoking article, comprising a resistive heating element in electrical connection with an electrical power source, the resistive heating element comprising an electrically conductive material and adapted to heat to a temperature of about 120°C to about 550°C, and further comprising a reservoir containing an aerosol precursor material, the resistive heating element positioned proximal to at least a portion of the aerosol precursor material such that heat from the resistive heating element can volatilize the aerosol precursor material, wherein the aerosol precursor material comprises a polyhydric alcohol, nicotine, wherein the aerosol precursor material further comprises 0.1 moles or more lactic acid per one mole of nicotine, and at least one additional organic acid.
121.  (Currently Amended) The smoking article of claim 117, wherein the aerosol precursor material comprises the lactic acid and at least one of levulinic acid and pyruvic acid
Claim 122.  (Currently Amended) The smoking article of claim 117, wherein the total amount of organic acid is 
123.  (Currently Amended) The smoking article of claim 117, wherein the aerosol precursor material comprises 0.1 to about 0.5 moles of the lactic acid per one mole of nicotine and one or more of about 0.1 to about 0.5 moles of levulinic acid per one mole of nicotine[[,]] and about 0.1 to about 0.5 moles of pyruvic acid per one mole of nicotine, 
Claim 131.  (Currently Amended) The smoking article of Claim 117, wherein the aerosol precursor material comprises one or more polyhydric alcohols in an amount of about 50% to about 90% by weight, nicotine in an amount of about 0.5% to about 5% by weight, and [[an]] the total amount of organic acid is up to about 5% by weight. 
Claim 134.  (Currently Amended) A smoking article, comprising a resistive heating element in electrical connection with an electrical power source, the resistive heating element comprising an electrically conductive material and adapted to heat to a temperature of about 120°C to about 550°C, and further comprising a reservoir containing an aerosol precursor material, the resistive heating element positioned proximal to at least a portion of the aerosol precursor material such that heat from the resistive heating element can volatilize the aerosol precursor material, wherein the aerosol precursor material comprises a polyhydric alcohol, nicotine, wherein the aerosol precursor material further comprises 0.1 moles or more lactic acid per one mole of nicotine, and at least one additional organic acid.
Claim 136.  (Currently Amended) A kit for a reusable smoking article, comprising: a reusable control unit comprising an electrical power source, a charging component adapted for use with the reusable control unit, and one or more disposable units, wherein each of the disposable units comprises a cartridge body with a distal end configured to engage the reusable control unit and an opposing, proximate end that includes a mouthpiece with an opening at a proximate end thereof, and further wherein each of the disposable units comprises a resistive heating element adapted for electrical connection with an electrical power source, the resistive heating element comprising an electrically conductive material and adapted to heat to a temperature of about 120°C to about 550°C, and a reservoir containing an aerosol precursor material, the resistive heating element positioned proximal to at least a portion of the aerosol precursor material such that heat from the resistive heating element can volatilize the aerosol precursor material, wherein the aerosol precursor material comprises a polyhydric alcohol, nicotine, wherein the aerosol precursor material further comprises 0.1 moles or more lactic acid per one mole of nicotine, and at least one additional organic acid.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above Examiner’s Amendment distinguishes the claimed invention from the cited prior arts and put the claimed invention in conditions for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHU H NGUYEN/Examiner, Art Unit 1747